
	

113 HR 5559 IH: Bridge to a Clean Energy Future Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5559
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Blumenauer (for himself, Mr. Levin, Mr. Rangel, Mr. McDermott, Mr. Lewis, Mr. Neal, Mr. Thompson of California, Mr. Larson of Connecticut, Mr. Kind, Mr. Pascrell, Ms. Schwartz, Mr. Danny K. Davis of Illinois, Ms. Linda T. Sánchez of California, Mr. Moran, Ms. Lee of California, Mr. Ryan of Ohio, Mr. Langevin, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend certain expiring provisions relating to
			 energy, and for other purposes.
	
	
		1.Short title, etc
			(a)Short titleThis Act may be cited as the Bridge to a Clean Energy Future Act of 2014.
			
				(b)
				Amendment of 1986 Code
				Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Internal Revenue Code of 1986.
			(c)
				Table of contents
				The table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Extension and modification of credit for nonbusiness energy property.
					Sec. 3. Extension of credit for alternative fuel vehicle refueling property.
					Sec. 4. Extension of credit for 2-wheeled plug-in electric vehicles.
					Sec. 5. Extension of second generation biofuel producer credit.
					Sec. 6. Extension of incentives for biodiesel and renewable diesel.
					Sec. 7. Extension and modification of production credit for Indian coal facilities placed in
			 service before 2009.
					Sec. 8. Extension of credits with respect to facilities producing energy from certain renewable
			 resources.
					Sec. 9. Extension of credit for energy-efficient new homes.
					Sec. 10. Extension of special allowance for second generation biofuel plant property.
					Sec. 11. Extension and modification of energy efficient commercial buildings deduction.
					Sec. 12. Extension of excise tax credits relating to certain fuels.
					Sec. 13. Extension of credit for new qualified fuel cell motor vehicles.
					Sec. 14. Extension of special rule for sales or dispositions to implement FERC or State electric
			 restructuring policy for qualified electric utilities.
					Sec. 15. Extension of the advanced energy project credit.
					Sec. 16. Extension of energy credit for certain property under construction.
				
			
			2.
			Extension and modification of credit for nonbusiness energy property
			
				(a)
				In general
				Paragraph (2) of section 25C(g) is amended by striking December 31, 2013 and inserting December 31, 2015.
			
				(b)
				Updated Energy Star requirements for windows, doors, skylights, and roofing
				
					(1)
					In general
					Paragraph (1) of section 25C(c) is amended by striking which meets and all that follows through requirements).
				(2)Energy efficient building envelope componentSubsection (c) of section 25C is amended by redesignating paragraphs (2) and (3) as paragraphs (3)
			 and (4), respectively, and by inserting after paragraph (1) the following
			 new paragraph:
					
						(2)Energy efficient building envelope componentThe term energy efficient building envelope component means a building envelope component which meets—
							(A)applicable Energy Star program requirements, in the case of a roof or roof products,
							(B)version 6.0 Energy Star program requirements, in the case of an exterior window, a skylight, or an
			 exterior door, and
							(C)the prescriptive criteria for such component established by the 2009 International Energy
			 Conservation Code, as such Code (including supplements) is in effect on
			 the date of the enactment of the American Recovery and Reinvestment Tax
			 Act of 2009, in the case of any other component..
				
					(3)
					Conforming amendment
					Subparagraph (D) of section 25C(c)(3), as so redesignated, is amended to read as follows:
					
						
							(D)
							any roof or roof products which are installed on a dwelling unit and are specifically and primarily
			 designed to reduce the heat gain of such dwelling unit.
						.
				
				(c)
				Separate standards for tankless and storage water heaters
				
					(1)
					In general
					Subparagraph (D) of section 25C(d)(3) is amended by striking which has either and all that follows and inserting “which has either—
					
						
							(i)
							in the case of a storage water heater, an energy factor of at least 0.80 or a thermal efficiency of
			 at least 90 percent, and
						
							(ii)
							in the case of any other water heater, an energy factor of at least 0.90 or a thermal efficiency of
			 at least 90 percent, and
						.
				
					(2)
					Storage water heaters
					Paragraph (3) of section 25C(d) is amended by adding at the end the following flush sentence:
					
						For purposes of subparagraph (D)(i), the term storage water heater means a water heater that has a water storage capacity of more than 20 gallons but not more than
			 55 gallons..
				
				(d)
				Modification of testing standards for biomass stoves
				Subparagraph (E) of section 25C(d)(3) is amended by inserting before the period the following: , when tested using the higher heating value of the fuel and in accordance with the Canadian
			 Standards Administration B415.1 test protocol.
			
				(e)
				Separate standard for oil hot water boilers
				Paragraph (4) of section 25C(d) is amended by striking 95 and inserting 95 (90 in the case of an oil hot water boiler).
			
				(f)
				Effective date
				The amendments made by this section shall apply to property placed in service after December 31,
			 2013.
			
			3.
			Extension of credit for alternative fuel vehicle refueling property
			
				(a)
				In general
				Subsection (g) of section 30C is amended by striking placed in service and all that follows and inserting placed in service after December 31, 2015..
			
				(b)
				Effective date
				The amendment made by this section shall apply to property placed in service after December 31,
			 2013.
			
			4.
			Extension of credit for 2-wheeled plug-in electric vehicles
			
				(a)
				In general
				Subparagraph (E) of section 30D(g)(3) is amended by striking January 1, 2014 and inserting January 1, 2014 (January 1, 2016, in the case of a vehicle that has 2 wheels)..
			(b)Effective dateThe amendment made by this section shall apply to vehicles acquired after December 31, 2013.
			
			5.
			Extension of second generation biofuel producer credit
			
				(a)
				In general
				Clause (i) of section 40(b)(6)(J) is amended by striking January 1, 2014 and inserting January 1, 2016.
			
				(b)
				Effective date
				The amendment made by this subsection shall apply to qualified second generation biofuel production
			 after December 31, 2013.
			
			6.
			Extension of incentives for biodiesel and renewable diesel
			
				(a)
				Credits for biodiesel and renewable diesel used as fuel
				Subsection (g) of section 40A is amended by striking December 31, 2013 and inserting December 31, 2015.
			(b)Effective dateThe amendment made by this section shall apply to fuel sold or used after December 31, 2013.
			
			7.
			Extension and modification of production credit for Indian coal facilities placed in service before
			 2009
			
				(a)
				In general
				Subparagraph (A) of section 45(e)(10) is amended by striking 8-year period each place it appears and inserting 10-year period.
			
				(b)
				Application to new leases or subleases
				Paragraph (10) of section 45(d) is amended by inserting before the period the following: , and any new lease or sublease of such a facility.
			
				(c)
				Effective date
				The amendments made by this section shall apply to coal produced after December 31, 2013.
			
			8.
			Extension of credits with respect to facilities producing energy from certain renewable resources
			
				(a)
				In general
				The following provisions of section 45(d) are each amended by striking January 1, 2014 each place it appears and inserting January 1, 2017:
				
					(1)
					Paragraph (1).
				
					(2)
					Paragraph (2)(A).
				
					(3)
					Paragraph (3)(A).
				
					(4)
					Paragraph (4)(B).
				
					(5)
					Paragraph (6).
				
					(6)
					Paragraph (7).
				
					(7)
					Paragraph (9).
				
					(8)
					Paragraph (11)(B).
				
				(b)
				Extension of election To treat qualified facilities as energy property
				Clause (ii) of section 48(a)(5)(C) is amended by striking January 1, 2014 and inserting January 1, 2017.
			
				(c)
				Effective dates
				The amendments made by this section shall take effect on January 1, 2014.
			
			9.
			Extension of credit for energy-efficient new homes
			
				(a)
				In general
				Subsection (g) of section 45L is amended by striking December 31, 2013 and inserting December 31, 2015.
			
				(b)
				Effective date
				The amendment made by this section shall apply to homes acquired after December 31, 2013.
			
			10.
			Extension of special allowance for second generation biofuel plant property
			
				(a)
				In general
				Subparagraph (D) of section 168(l)(2) is amended by striking January 1, 2014 and inserting January 1, 2016.
			
				(b)
				Effective date
				The amendment made by this section shall apply to property placed in service after December 31,
			 2013.
			
			11.
			Extension and modification of energy efficient commercial buildings deduction
			
				(a)
				In general
				Subsection (h) of section 179D is amended by striking December 31, 2013 and inserting December 31, 2015.
			
				(b)
				Allocations to Indian tribal governments
				Paragraph (4) of section 179D(d) is amended by striking or local and inserting local, or Indian tribal.
			
				(c)
				Allocations to certain nonprofit organizations
				(1)In general
					Paragraph (4) of section 179D(d), as amended by subsection (b), is amended by inserting , or by an organization that is described in section 501(c)(3) and exempt from tax under section
			 501(a) after political subdivision thereof.
				(2)Clerical amendmentThe heading of paragraph (4) of section 179D(d) is amended by inserting and property held by certain non-profits after public property.
				
				(d)
				Updated ASHRAE standards for 2015
				
					(1)
					In general
					Paragraph (1) of section 179D(c) is amended by striking Standard 90.1–2001 each place it appears and inserting Standard 90.1–2007.
				
					(2)
					Conforming amendments
					
						(A)
						Paragraph (2) of section 179D(c) is amended to read as follows:
						
							
								(2)
								Standard 90.1–2007
								The term Standard 90.1–2007 means Standard 90.1–2007 of the American Society of Heating, Refrigerating, and Air Conditioning
			 Engineers and the Illuminating Engineering Society of North America (as in
			 effect on the day before the date of the adoption of Standard 90.1–2010 of
			 such Societies).
							.
					
						(B)
						Subsection (f) of section 179D is amended by striking Standard 90.1–2001 each place it appears in paragraphs (1) and (2)(C)(i) and inserting Standard 90.1–2007.
					
						(C)
						Paragraph (1) of section 179D(f) is amended—
						
							(i)
							by striking Table 9.3.1.1 and inserting Table 9.5.1, and
						(ii)by striking Table 9.3.1.2 and inserting Table 9.6.1.
						(3)Effective dateThe amendments made by this paragraph shall apply to property placed in service after December 31,
			 2014.
				
				(e)
				Effective date
				Except as provided in subsection (d)(3), the amendments made by this section shall apply to
			 property placed in service after December 31, 2013.
			12.Extension of excise tax credits relating to certain fuels
			
				(a)
				Excise tax credits and outlay payments for biodiesel and renewable diesel fuel mixtures
				
					(1)
					Paragraph (6) of section 6426(c) is amended by striking December 31, 2013 and inserting December 31, 2015.
				
					(2)
					Subparagraph (B) of section 6427(e)(6) is amended by striking December 31, 2013 and inserting December 31, 2015.
				
				(b)
				Extension of alternative fuels excise tax credits
				
					(1)
					In general
					Sections 6426(d)(5) and 6426(e)(3) are each amended by striking December 31, 2013 and inserting December 31, 2015.
				
					(2)
					Outlay payments for alternative fuels
					Subparagraph (C) of section 6427(e)(6) is amended by striking December 31, 2013 and inserting December 31, 2015.
				
				(c)
				Extension of alternative fuels excise tax credits relating to liquefied hydrogen
				
					(1)
					In general
					Sections 6426(d)(5) and 6426(e)(3), as amended by subsection (b), are each amended by striking (September 30, 2014 in the case of any sale or use involving liquefied hydrogen).
				
					(2)
					Outlay payments for alternative fuels
					Paragraph (6) of section 6427(e) is amended—
					
						(A)
						by striking except as provided in subparagraph (D), any in subparagraph (C) and inserting any,
					
						(B)
						by striking the comma at the end of subparagraph (C) and inserting , and, and
					
						(C)
						by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D).
					(d)Effective dates
				(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to fuel sold
			 or used after December 31, 2013.
				(2)Liquefied hydrogenThe amendments made by subsection (c) shall apply to fuels sold or used after September 30, 2014.
				
				(e)
				Special rule for certain periods during 2014
				Notwithstanding any other provision of law, in the case of—
				(1)any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code
			 of 1986 for periods after December 31, 2013, and before the date of the
			 enactment of this Act, and
				(2)any alternative fuel credit properly determined under section 6426(d) of such Code for such
			 periods,such credit shall be allowed, and any refund or payment attributable to such credit (including any
			 payment under section 6427(e) of such Code) shall be made, only in such
			 manner as the Secretary of the Treasury (or the Secretary’s delegate)
			 shall provide. Such Secretary shall issue guidance within 30 days after
			 the date of the enactment of this Act providing for a one-time submission
			 of claims covering periods described in the preceding sentence. Such
			 guidance shall provide for a 180-day period for the submission of such
			 claims (in such manner as prescribed by such Secretary) to begin not later
			 than 30 days after such guidance is issued. Such claims shall be paid by
			 such Secretary not later than 60 days after receipt. If such Secretary has
			 not paid pursuant to a claim filed under this subsection within 60 days
			 after the date of the filing of such claim, the claim shall be paid with
			 interest from such date determined by using the overpayment rate and
			 method under section 6621 of such Code.
			13.
			Extension of credit for new qualified fuel cell motor vehicles
			
				(a)
				In general
				Paragraph (1) of section 30B(k) is amended by striking December 31, 2014 and inserting December 31, 2015.
			
				(b)
				Effective date
				The amendment made by this section shall apply to property purchased after December 31, 2014.
			
			14.
			Extension of special rule for sales or dispositions to implement FERC or State electric
			 restructuring policy for qualified electric utilities
			
				(a)
				In general
				Paragraph (3) of section 451(i) is amended by striking January 1, 2014 and inserting January 1, 2016.
			(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2013.
			15.Extension of the advanced energy project credit
			(a)In generalSubsection (d) of section 48C is amended by adding at the end the following new paragraph:
				
					(6)Additional 2013 allocations
						(A)In generalNot later than 180 days after the date of the enactment of this paragraph, the Secretary, in
			 consultation with the Secretary of Energy, shall establish a program to
			 consider and award certifications for qualified investments eligible for
			 credits under this section to qualifying advanced energy project sponsors
			 with respect to applications received on or after the date of the
			 enactment of this paragraph.
						(B)LimitationThe total amount of credits that may be allocated under the program described in subparagraph (A)
			 shall not exceed the 2013 allocation amount reduced by so much of the 2013
			 allocation amount as is taken into account as an increase in the
			 limitation described in paragraph (1)(B).
						(C)Application of certain rulesRules similar to the rules of paragraphs (2), (3), (4), and (5) shall apply for purposes of the
			 program described in subparagraph (A), except that—
							(i)CertificationApplicants shall have 2 years from the date that the Secretary establishes such program to submit
			 applications.
							(ii)Selection criteriaIn determining which qualifying advanced energy projects to certify under such program, the
			 Secretary, in consultation with the Secretary of Energy, shall give the
			 highest priority to projects which manufacture (other than assembly of
			 components) property described in a subclause of subsection (c)(1)(A)(i)
			 (or components thereof).
							(iii)Review and redistributionThe Secretary shall conduct a separate review and redistribution under paragraph (5) with respect
			 to such program not later than 4 years after the date of the enactment of
			 this paragraph.
							(D)2013 allocation amountFor purposes of this subsection, the term 2013 allocation amount means $5,000,000,000.
						(E)Direct paymentsIn lieu of any qualifying advanced energy project credit which would otherwise be determined under
			 this section with respect to an allocation to a taxpayer under this
			 paragraph, the Secretary shall, upon the election of the taxpayer, make a
			 grant to the taxpayer in the amount of such credit as so determined. Rules
			 similar to the rules of section 50 shall apply with respect to any grant
			 made under this subparagraph..
			(b)Portion of 2013 allocation allocated toward pending applications under original programSubparagraph (B) of section 48C(d)(1) is amended by inserting (increased by so much of the 2013 allocation amount (not in excess of $1,500,000,000) as the
			 Secretary determines necessary to make allocations to qualified
			 investments with respect to which qualifying applications were submitted
			 before the date of the enactment of paragraph (6)) after $2,300,000,000.
			(c)Conforming amendmentParagraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 48C(d)(6)(E), after 36B,.
			16.Extension of energy credit for certain property under construction
			(a)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) are each amended by striking periods ending and inserting property the construction of which begins.
			(b)Qualified fuel cell propertySection 48(c)(1)(D) is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2017.
			(c)Qualified microturbine propertySection 48(c)(2)(D) is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2017.
			(d)Combined heat and power system propertySection 48(c)(3)(A)(iv) is amended by striking which is placed in service and inserting construction of which begins.
			(e)Qualified small wind energy propertySection 48(c)(4)(C) is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2017.
			(f)Thermal energy propertySection 48(a)(3)(A)(vii) is amended by striking periods ending and inserting property the construction of which begins.
			(g)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			
